PER CURIAM.
This is an appeal by the plaintiff from a final decree for the plaintiff because that decree does not give all the plaintiff wants. The decree was entered pursuant to and for all practical purposes in the precise words of an apparently complete and explicit mandate of this court. The mandate purported to leave nothing to the discretion of the District Judge, who was right in ordering the directed decree. If the plaintiff under the circumstances presented had felt that the mandate should have contained more by way of injunctive relief or otherwise, it could have applied seasonably to this court for its modification. No error inheres in the decree entered in the District Court.
The decree of the District Court is affirmed with costs.